NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 9 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-50365

                Plaintiff-Appellee,             D.C. No.
                                                3:18-cr-04834-AJB-1
 v.

DONALD STANLEY,                                 MEMORANDUM*

                Defendant-Appellant.

                  Appeal from the United States District Court
                     for the Southern District of California
                  Anthony J. Battaglia, District Judge, Presiding

                             Submitted June 7, 2021**
                               Pasadena, California

Before: MURGUIA, BADE, and LEE, Circuit Judges.

      Defendant-Appellant Donald Stanley (“Stanley”) appeals his conviction and

sentence for possession of a controlled substance, methamphetamine, with intent to

distribute in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to

28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1.     The district court did not abuse its discretion under Federal Rules of

Evidence 404 and 403 by admitting electronic messages sent and received by

Stanley in which he conducted drug transactions, including selling

methamphetamine from his residence, in the months preceding his July 2018

arrest. United States v. Vo, 413 F.3d 1010, 1017 n.4 (9th Cir. 2005). The

government introduced evidence of Stanley’s prior methamphetamine sales

because it was probative of his knowledge of drug distribution and intent to

distribute the methamphetamine, both of which are permissible reasons for

admitting evidence of prior drug transactions under Federal Rule of Evidence

404(b). See id. at 1018 (“We have consistently held that evidence of a defendant’s

prior possession or sale of narcotics is relevant under Rule 404(b) to issues of

intent, knowledge, motive, opportunity, and absence of mistake or accident in

prosecutions for possession of, importation of, and intent to distribute narcotics.”

(quoting United States v. Mehrmanesh, 689 F.2d 822, 832 (9th Cir. 1982)). Not

only were the electronic messages relevant to a “material point” and element of the

charged offense—Stanley’s intent to distribute methamphetamine—but the drug

transactions described in the messages were “similar to the offense charged,” and

“not too remote in time.” Id. (citation omitted).

      We also reject Stanley’s assertion that the district court inadequately applied

Federal Rule of Evidence 403 before admitting the electronic messages, “as it


                                          2
appears from the record as a whole that the trial judge adequately weighed the

probative value and prejudicial effect of proffered evidence before its admission.”

United States v. Verduzco, 373 F.3d 1022, 1029 n.2 (9th Cir. 2004) (quoting

United States v. Sangrey, 586 F.2d 1312, 1315 (1978)). When ruling on the

motion in limine regarding the 404(b) evidence, the district court stated that it

would give a limiting instruction tracking the language of Rule 404(b) to explain

the limited purposes for which the jury could consider the evidence, and then gave

such instructions to the jury both when the messages were introduced and before

closing arguments. We have consistently rejected arguments that Rule 403

precludes admission of bad acts evidence “where, as here, the evidence was

probative of intent and the district court properly instructed the jury as to the

limited purpose for which the evidence was being admitted.” United States v.

Hinton, 31 F.3d 817, 823 (9th Cir. 1994). And even if the district court erred in

admitting the evidence of Stanley’s other drug transactions, which we do not

conclude here, any error was harmless given the overwhelming evidence of

Stanley’s guilt, including his admissions during a phone call from jail just hours

after the arrest referring to “my backpack” and “the stuff” within it.

      2.     The district court did not abuse its discretion by declining to give the

adverse-inference instruction that Stanley requested based on the officers’ alleged

failure to preserve evidence from the backpack and bedroom. United States v.


                                           3
Sivilla, 714 F.3d 1168, 1172 (9th Cir. 2013). This case does not involve “evidence

[that] was lost or destroyed while in [the government’s] custody,” id. at 1173

(citation omitted), but, rather, evidence from the backpack and Stanley’s room that

he characterizes as “lost or destroyed” because police failed to seize it. But police

do not have an “undifferentiated and absolute duty to retain and to preserve all

material that might be of conceivable evidentiary significance in a particular

prosecution.” Arizona v. Youngblood, 488 U.S. 51, 58 (1988).

      In any event, there is no indication “that the evidence was destroyed in bad

faith” or that Stanley “was prejudiced by its destruction.” United States v. Romo-

Chavez, 681 F.3d 955, 961 (9th Cir. 2012) (citations omitted). Police seized only

those items that they thought had evidentiary value, and collected video evidence

with their body cameras of everything they observed in the backpack and in the

room. Moreover, “the probable effect on the jury from the absence of the

[evidence] was not significantly prejudicial because [Stanley]’s counsel was

permitted, and did, argue before the jury that [the government] failed to preserve

the [evidence].” United States v. Robertson, 895 F.3d 1206, 1214 (9th Cir. 2018).

      3.     The district court did not commit reversible error in instructing the

jury that it need not find that Stanley knew the type or quantity of drug he

possessed. To obtain a particular sentence under 21 U.S.C. § 841(b)(1)(A) for a

violation of 21 U.S.C. § 841(a), “the government must prove beyond a reasonable


                                          4
doubt the specific type and the quantity of substance involved in the offense, but

not the defendant’s knowledge of (or intent) with respect to that type and quantity.”

United States v. Collazo, 984 F.3d 1308, 1329 (9th Cir. 2021) (en banc) (emphasis

added). Collazo forecloses Stanley’s argument that the jury instructions

improperly led to the imposition of an enhanced sentence under 21 U.S.C.

§ 841(b)(1)(A).

      4.     The district court adequately addressed Stanley’s objection that the

Presentence Report (“PSR”) failed to make adequate findings regarding whether

violence was used in connection with the offense for purposes of a sentencing

enhancement under U.S.S.G. § 2D1.1(b)(2) and his ineligibility for safety-valve

relief under U.S.S.G. § 5C1.2 pursuant to 18 U.S.C. § 3553(f). Regardless of

whether Stanley’s objection to the PSR constituted more than a “conclusory

denial[] of the [PSR’s] ultimate finding,” to which Federal Rule of Criminal

Procedure 32 does not apply, United States v. Carter, 219 F.3d 863, 867 (9th Cir.

2000); see United States v. Petri, 731 F.3d 833, 841 (9th Cir. 2013), the district

court met its obligation under Rule 32 to “rule on the dispute,” Fed. R. Crim. P.

32(i)(3)(B). At sentencing, the district court gave Stanley and the government the

opportunity to be heard concerning Stanley’s use of violence in connection with

the offense before concluding that “the government’s evidence overwhelms here;

that violence was, indeed, involved.” As a result, the district court applied the


                                          5
enhancement under U.S.S.G. § 2D1.1(b)(2) and found “that safety valve . . . would

not apply.”

      5.      For the reasons above, reversal is also not warranted for cumulative

error. Cf. United States v. Frederick, 78 F.3d 1370, 1381 (9th Cir. 1996).

      AFFIRMED.




                                          6